NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 15 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CHARLES CORNELIS CHRIST TEWU,                   No.    12-72955

                Petitioner,                     Agency No. A078-020-297

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Charles Cornelis Christ Tewu, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s order denying his application for asylum and withholding of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006), and we deny the petition for review.

      Substantial evidence supports the agency’s determination that Tewu failed to

establish his experiences in Indonesia rose to the level of persecution. See Halim

v. Holder, 590 F.3d 971, 975-76 (9th Cir. 2009) (record did not compel finding

past persecution where petitioner was harassed as a youth, refused medical care,

arrested, and beaten by a mob of rioters); Wakkary v. Holder, 558 F.3d 1049, 1060

(9th Cir. 2009) (harm to associates was not ‘closely tied’ to petitioner). Substantial

evidence also supports the agency’s denial of relief where Tewu failed to establish

that the government of Indonesia would be unable or unwilling to control the

individuals that he fears in light of his mother’s testimony that “we have the

protection of the police” and that the police protected his church and Catholic

school from harm. See Nahrvani v. Gonzales, 399 F.3d 1148, 1154 (9th Cir. 2005)

(record did not compel the conclusion that the government was unable or unwilling

to control petitioner’s harassers). Thus, his asylum claim fails.

      In this case, because Tewu did not establish eligibility for asylum, he did not

satisfy the standard for withholding of removal. See id.

      PETITION FOR REVIEW DENIED.




                                          2                                      12-72955